NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

GABRIEL LAMONT DIXON,              )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D19-1319
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed November 13, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pinellas County; Nancy Moate Ley,
Judge.

Gabriel Lamont Dixon, pro se.


PER CURIAM.

             Affirmed. See Jackson v. State, 18 So. 3d 1016 (Fla. 2009); Mungin v.

State, 689 So. 2d 1026 (Fla. 1995); McDonald v. State, 133 So. 3d 530 (Fla. 2d DCA

2013); Hughes v. State, 22 So. 3d 132 (Fla. 2d DCA 2009); Shortridge v. State, 884 So.
2d 321 (Fla. 2d DCA 2004); Brown v. State, 827 So. 2d 1054 (Fla. 2d DCA 2002);

Gwong v. State, 567 So. 2d 906 (Fla. 2d DCA 1990); Hillman v. State, 410 So. 2d 180

(Fla. 2d DCA 1982); Lopez v. State, 833 So. 2d 283 (Fla. 5th DCA 2002).



VILLANTI, LaROSE, and BADALAMENTI, JJ., Concur.